DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-10 and 12-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0004656 A1 to Livneh (hereinafter “Livneh”) (previously of record).
Regarding claim 1, Livneh discloses (see abstract; Figs. 1-12; and [0057]-[0074]) a medical system (50, Fig. 1) for engaging tissue (see at least [0057]), the medical system comprising: a housing (58 + 78, see [0064]) defining an internal passageway (e.g., "hollow center", [0059]) and a longitudinal axis extending between proximal (60) and distal ends (62) of the housing (see Fig. 2 and [0059]), the housing including a guide surface (inner walls of central opening 126 and cavity 128, see Fig. 8 and [0071]) along the internal passageway, the guide surface including a proximal section (central opening 126) and a distal section (cavity 128), the proximal section having a smaller effective diameter than the distal section of the guide surface (as shown in Fig. 8, see also [0071]); a first jaw (74) pivotally connected to the housing (see Figs. 5-7 and [0064]-[0065], via clevis pin 90 inserted into clevis hole 86 of clevis drive wire including a socket facing distally and constructed of a resilient material that is flexible (formed by fingers 120, see Figs. 6-10 and [0070]); the driver having an enlarged portion (108) proximate a proximal end of the drive wire (see Figs. 6-10); the enlarged portion selectively received within the socket of the drive wire (see Figs. 6-8 and [0070]-[0072]); and the socket operable between first, second and third states, the first state comprising a natural state where the socket releasably engages the drive wire (see Figs. 6 and 8 and [0072] – as collet 116 is moveable between the operating position and the ejected position, collet 116 is moving distally to a point where tips 124 of fingers 120 can begin to flare away from ball-shaped proximal end 108 due to the tips’ construction (see [0070]) – therefore there is a moment between the operating position shown in Fig. 8 and the ejected position shown in Fig. 6 where the tips 124 transition into the cavity 128 and are able to begin flaring away from ball-shaped end 108, but where stems 122 of fingers 120 are not yet flaring because the stems 122 are still disposed in smaller central opening 126 – this would result in fingers 120 still releasably engaging the ball-shaped end 108 because the tips would no longer be disposed around the narrower portion of connection rod 106 (as they are disposed as shown in Fig. 8) but stems 122 would still be abutting ball-shaped end 108), the second state comprising a compressed state where the socket 
Essentially, Livneh discloses all the structural features of claim 1, except that Livneh's device is rearranged so that the enlarged portion and socket are on the opposite structures.  While the claimed invention recites the driver as including two locking tabs forming a socket which faces proximally and which receives the distal end of the drive wire; Livneh's device discloses the driver as having an enlarged portion which faces proximally towards the socket of the drivewire.  This is also the case with the guide surface having relative diameter portions, where Livneh discloses a proximal section (126) having a smaller effective diameter than a distal section (128) (see Fig. 8).  As a result, any recitation of parts being "distal" to another part in the claimed invention would correspond to those parts being "proximal" to said another part in the reversed configuration.  This is due to the "opposite" connection feature of Livneh's device, since the socket is on the proximal drive wire instead of on the distal drive wire.  In summation, Livneh's device is otherwise identical to the invention of claim 1, except for the reversal of the connection mechanisms parts (note that this is shown in the claims by underlining, where the claimed "drive wire" would be the "driver", and vice-versa, and where claimed "proximal" recitations would be "distal" recitations).  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Livneh's device by reversing the enlarged portion and socket of the device such that the connection rod 106 would have the socket by being attached to collet 116, and the shaft 52 would have the enlarged portion, since it has been held that mere reversal of parts is an obvious modification of the prior art.  In re Gazda, 219 closed, rather than the open, position when the socket is in the third state.  This is apparent by looking at Livneh’s Figs. 6-8.  The jaws open or close based on distal or proximal movement of connection rod 106 (see [0068]), which is shown in the Figures by relative movement of the central enlarged portion of connection rod 106 being disposed against the inner distal wall of the lumen of clevis component 78 in Fig. 6 versus the central enlarged portion of connection rod 106 being moved proximally and thus spaced from the inner distal wall of clevis component 78 in Fig. 8.  However, when the configuration is reversed, as discussed above, and as roughly shown by the Examiner’s Diagram below, in the third state where the socket is in an expanded state where the socket is disengaged from the enlarged portion of the drive wire, the connection rod 106 is in its proximal-most position (as evidenced by the central enlarged portion of connection rod 106 being flush against the proximal inner wall of clevis component 78) and thus, when the socket is in its third, expanded state and disengaged from the enlarged portion of the drive wire, the jaws are maintained in the closed position (because the socket is only in its open state and disengaged when the shaft 52 containing the socket is in its proximal-most position, which would cause the jaws to be in their closed configuration).

    PNG
    media_image1.png
    298
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    253
    475
    media_image2.png
    Greyscale

Regarding claim 2, Livneh, when reversed as discussed above, would disclose wherein the distal  section of the guide surface is sized relative to the socket such that, when the socket is within the distal section and in its natural state, the socket releasably engages the enlarged portion of the drive wire (see Figs. 6 and 8 and [0072] – as collet 116 is moveable between the operating position and the ejected position, collet 116 is moving distally to a point where tips 124 of fingers 120 can begin to flare away from ball-shaped proximal end 108 due to the tips’ construction (see [0070]) – therefore there is a moment between the operating position shown in Fig. 8 and the ejected position shown in Fig. 6 where the tips 124 transition into the cavity 128 and are able to begin flaring away from ball-shaped end 108, but where stems 122 of fingers 120 are not yet flaring because the stems 122 are still disposed in smaller central opening 126 – this would result in fingers 120 still releasably engaging the ball-shaped end 108 because the tips would no longer be disposed around the narrower portion of connection rod 106 (as they are disposed as shown in Fig. 8) but stems 122 would still be abutting ball-shaped end 108).
Regarding claim 3, Livneh, when reversed as discussed above, would disclose wherein the proximal section of the guide surface is sized relative to the socket such that, when the socket is within the proximal
Regarding claim 4, Livneh, when reversed as discussed above, would disclose wherein the drive wire includes a locking tab (tip 124, see [0070]) positioned at an entrance to the socket that moves to vary the size of the entrance (see Figs. 9-10), and wherein the locking tab is moved radially inwardly when the drive wire and socket move proximally from the distal section to the proximal section of the guide surface (see Figs. 6-10 and [0070]-[0072]).
Regarding claim 5, Livneh, when reversed as discussed above, would disclose wherein the proximal section of the guide surface is sized relative to the socket such that, when the socket is within the proximal section, the locking tab is pressed against the driver (see Figs. 8-9 and [0070]-[0072]).
Regarding claim 6, Livneh, when reversed as discussed above, would disclose wherein the drive wire includes two locking tabs (tips 124, see [0070] and Figs. 9-10) on opposing sides of the entrance to the socket, and wherein the two locking tabs are moved radially inwardly by the proximal section of the guide surface (see Figs. 8-9 and [0070]-[0072]).
Regarding claim 7, Livneh, when reversed as discussed above, would disclose wherein the housing defines a shoulder (as shown in Fig. 8, there is a surface perpendicular to the long. axis of the device near #58 and between #128 and #126,this constitutes a shoulder between portion 128 and portion 126) at a transition between the proximal section and distal section of the guide surface, and wherein the locking tab is positioned to engage the shoulder to limit longitudinal movement of the drive wire (see Figs. 6-8 and [0071]-[0072]). 
Regarding claim 8, Livneh, when reversed as discussed above, would disclose wherein the locking tab is plastically deformable (see [0070]).
Regarding claim 9, Livneh, when reversed as discussed above, would disclose wherein the shoulder deflects the tab radially inwardly to a position into engagement with the driver when a proximally directed longitudinal force on the drive wire reaches a predetermined force to permit drive wire and the first and second jaws in a proximal direction (see Figs. 6-8 and [0071]-[0072]). 
Regarding claim 10, Livneh, when reversed as discussed above, would disclose wherein when the socket is located in the distal section of the guide surface and a distally directed longitudinal force on the driver reaches a predetermined force, the enlarged portion of the driver deflects the tab radially outwardly such that the driver is in the third state and disengaged from the driver (see Figs. 6-8 and [0071]-[0072]). 
Regarding claim 12, Livneh, when reversed as discussed above, would disclose wherein the guide surface is defined by two grooves formed on opposite sides of the internal passageway (see Figs. 6-8).

Regarding claim 13, Livneh discloses (see abstract; Figs. 1-12; and [0057]-[0074]) a medical system (50, Fig. 1) for engaging tissue (see at least [0057]), the medical system comprising: a housing (58 + 78, see [0064]) defining an internal passageway (e.g., "hollow center", [0059]) and a longitudinal axis extending between proximal (60) and distal ends (62) of the housing (see Fig. 2 and [0059]), the housing including a guide surface (inner walls of central opening 126 and cavity 128, see Fig. 8 and [0071]) along the internal passageway; a first jaw (74) pivotally connected to the housing (see Figs. 5-7 and [0064]-[0065], via clevis pin 90 inserted into clevis hole 86 of clevis component 78, which is attached to housing 58), the first jaw having proximal and distal ends; a second jaw (76) pivotally connected to the housing (see Figs. 5-7 and [0064]-[0065], via clevis pin 90 inserted into clevis hole 86 of clevis component 78, which is attached to housing 58), the second jaw having proximal and distal ends; a driver (connection rod 106) engaged with the proximal ends of the first and second jaws (see Figs. 5-7 and [0064]-[0068]), longitudinal movement of the driver rotating the first and second jaws relative to the housing (see [0065]/[0068]) between an open position (Fig. 6) and a closed position (Fig. 8), the longitudinal drive wire including a socket facing distally and constructed of a resilient material that is flexible (formed by fingers 120, see Figs. 6-10 and [0070]); the driver having an enlarged portion (108) proximate a proximal end of the drive wire (see Figs. 6-10); the enlarged portion selectively received within the socket of the drive wire (see Figs. 6-8 and [0070]-[0072]); the socket having a natural state where the socket is detachably engaged with the driver (see Figs. 6 and 8 and [0072] – as collet 116 is moveable between the operating position and the ejected position, collet 116 is moving distally to a point where tips 124 of fingers 120 can begin to flare away from ball-shaped proximal end 108 due to the tips’ construction (see [0070]) – therefore there is a moment between the operating position shown in Fig. 8 and the ejected position shown in Fig. 6 where the tips 124 transition into the cavity 128 and are able to begin flaring away from ball-shaped end 108, but where stems 122 of fingers 120 are not yet flaring because the stems 122 are still disposed in smaller central opening 126 – this would result in fingers 120 still releasably engaging the ball-shaped end 108 because the tips would no longer be disposed around the narrower portion of connection rod 106 (as they are disposed as shown in Fig. 8) but stems 122 would still be abutting ball-shaped end 108), wherein the first and second jaws are maintained in the “open” position when the socket is in the third state; and wherein the first and second jaws are both slidably and pivotally connected to the housing, the first and second jaws configured to slide longitudinally relative to the housing (see Figs. 5-7 and [0062]-[0068]).
Essentially, Livneh discloses all the structural features of claim 13, except that Livneh's device is rearranged so that the enlarged portion and socket are on the opposite structures.  While the claimed invention recites the driver as including two locking tabs forming a socket which faces proximally and which receives the distal end of the drive wire; Livneh's device discloses the driver as having an enlarged In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  See MPEP 2144.04(VI)(A).  In making the reversed configuration, it would be apparent that the first and second jaws would be maintained in the closed, rather than the open, position when the socket is in the third state.  This is apparent by looking at Livneh’s Figs. 6-8.  The jaws open or close based on distal or proximal movement of connection rod 106 (see [0068]), which is shown in the Figures by relative movement of the central enlarged portion of connection rod 106 being disposed against the inner distal wall of the lumen of clevis component 78 in Fig. 6 versus the central enlarged portion of connection rod 106 being moved proximally and thus spaced from the inner distal wall of clevis component 78 in Fig. 8.  However, when the configuration is reversed, as discussed above, and as roughly shown by the Examiner’s Diagram above with respect to claim 1, in the third state where the socket is in an expanded state where the socket is disengaged from the enlarged portion of the drive proximal-most position (as evidenced by the central enlarged portion of connection rod 106 being flush against the proximal inner wall of clevis component 78) and thus, when the socket is in its third, expanded state and disengaged from the enlarged portion of the drive wire, the jaws are maintained in the closed position (because the socket is only in its open state and disengaged when the shaft 52 containing the socket is in its proximal-most position, which would cause the jaws to be in their closed configuration).
Regarding claim 14, Livneh, when reversed as discussed above, would disclose wherein the medical system is operable between first, second and third configurations, the socket of the drive wire non-detachably engaged with the driver in the first configuration (as shown in Fig. 8, see [0070]-[0072]), the socket of the drive wire detachably engaged with the driver in the second configuration (see Figs. 6 and 8 and [0072] – as collet 116 is moveable between the operating position and the ejected position, collet 116 is moving distally to a point where tips 124 of fingers 120 can begin to flare away from ball-shaped proximal end 108 due to the tips’ construction (see [0070]) – therefore there is a moment between the operating position shown in Fig. 8 and the ejected position shown in Fig. 6 where the tips 124 transition into the cavity 128 and are able to begin flaring away from ball-shaped end 108, but where stems 122 of fingers 120 are not yet flaring because the stems 122 are still disposed in smaller central opening 126 – this would result in fingers 120 still releasably engaging the ball-shaped end 108 because the tips would no longer be disposed around the narrower portion of connection rod 106 (as they are disposed as shown in Fig. 8) but stems 122 would still be abutting ball-shaped end 108), and the drive wire detached from the driver in the third configuration (as shown in Fig. 6, see [0070]-[0072]), and wherein the drive wire
Regarding claim 15, Livneh, when reversed as discussed above, would disclose wherein the locking tab is pressed against the driver in the first configuration (see Fig. 8 and [0070]-[0072]). 
Regarding claim 16, Livneh, when reversed as discussed above, would disclose wherein the guide surface includes a proximal section (central opening 126) and a distal section (cavity 128), the proximal section having a smaller effective diameter than the distal section of the guide surface (as shown in Fig. 8, see also [0071]). 

Double Patenting
The Examiner acknowledges Applicant’s statement that a terminal disclaimer may be filed to overcome the rejection once allowable subject matter has been identified in the present application.  Nonetheless, the rejection is maintained.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 12 of US Patent No. 10,548,612.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same structures and relationships, such as being directed to a medical device comprising a housing having an internal passageway, first and second jaws rotatable/pivotable relative to the housing, a driver engaged with the jaws such that longitudinal movement of the driver rotates the jaws, the driver having a socket, an elongated drive wire, wherein the device operates in three configurations, the driver non-detachably connected to the drive wire in the first configuration, the driver detachably connected to the drive wire in the second configuration, and the driver detached from the drive wire in the third configuration, the jaws slidably and pivotally connected to the housing.

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1/14 of U.S. Patent No. 9,955,977 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same structures and relationships, such as being directed to a medical device comprising a housing having an internal passageway, first and second jaws rotatable/pivotable relative to the housing, a driver engaged with the jaws such that longitudinal movement of the driver rotates the jaws, the driver having a socket, an elongated drive wire, wherein the device operates in three configurations, the driver non-detachably connected to the drive wire in the first configuration, the driver detachably connected to the drive wire in the second configuration, and the driver detached from the drive wire in the third configuration, the jaws slidably and pivotally connected to the housing.

Response to Arguments

Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.
Applicant’s amendment still does not distinguish from Livneh reversed, as discussed in the rejection above.  Applicant alleges that the jaws will be in the open position when the moveable fingers of the collet become disengaged from the ball-shaped end.  This is true in the “normal” configuration of Livneh.  Applicant even cites to Fig. 16 of Livneh to support this assertion.  Yes, Fig. 16 shows the device in the same configuration as taught by Livneh.  In that configuration, the jaws do indeed assume an open position as the movable fingers of the collet disengage from the ball-shaped end.  But the rejection does not cite Fig. 16, as is, as teaching this limitation.  The rejection states that it would have been obvious to one of ordinary skill to reverse the connection arrangement of Livneh to arrive at the claimed invention.  The Examiner contends that Applicant has not fully contemplated how Livneh’s structures would be arranged in the reversed configuration. As discussed in the rejection above, the reverse 


Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771